On Petition for Rehearing.
Hadley, O. J.

11.

Appellant vigorously insists that, having become entitled to a license to practice osteopathy, by all possible compliance with the provisions of the statute of March 11,1901 (Acts 1901, p. 475, §§8405, 8406, 8409, 8411 Burns 1908), he is not subject to punishment under the provision of the amendatory act of 1905 (Acts 1905, p. 194) for doing that which was legalized under the act of 1901. The infirmity of appellant’s conclusion arises from an erroneous foundation.
Let us see. The act of 1901 provides that the State Board of Medical Registration and Examination shall, upon specified terms, and the payment of a fee of $10, issue a certificate which shall entitle the holder to a license to practice medicine, upon his presenting the same to the clerk of the county of his residence, and the payment of a fee of fifty cents.
It is further provided in section four of said act (Acts 1901, p. 475, §8411 Burns 1908), that “the said board may grant limited certificates which shall authorize the proper clerk to issue to the holder thereof a license to practice osteopathy only. * * * Provided, further, that any person now [March 11,1901] holding a diploma issued from any college of osteopathy in the United States and is a resident of the State of Indiana, shall be granted a certificate and license *360to practice osteopathy upon presenting his diploma to said board and clerk and paying the fee required by this act.” But the mischief to appellant’s defense springs from section one of the act of 1901 (Acts 1901, p. 475, §8405 Burns 1908), wherein it is enacted that “the board may refuse to grant a certificate to any person guilty of felony or gross immorality, or addicted to the use of liquor or drug habit to such a degree as to render him unfit to practice medicine or surgery.”
Appellant avers in his special plea that he presented his diploma to the board, paid the required fee of $10, and there was thereupon issued to him the paper set out in the original opinion, which he denominates a “certificate,” but which is nothing more nor less than a receipt for the money paid. He leaves the court wholly in the dark as to why he did not receive a certificate from the board. Was it because the board had refused to issue it for any causes specified in §8405, supra? Or was it because he had carelessly and negligently failed to request it? It was incumbent upon appellant to make these things clear in his special plea. Besides, if he had obtained from the board a certificate, and had stopped there, he would still have been guilty of practicing osteopathy without a license.

3.

It is the clerk alone that may issue the license; and it is the license, and not the certificate, that confers the right to practice. He makes no pretense of having presented a certifieate, or what he calls a certificate, to the clerk of his residence county and demanding a license.
It seems clear to us, for aught that appears in the answer, that when the amendatory act of 1905, supra, went into effect, appellant was practicing osteopathy without a legal right to do so, and fell within the operation of the amendatory act of 1905, as stated in the original opinion.
Petition overruled,